Jy/jJ**5*                                        PD-1396-14
                                                                            COURT OF CRIMINAL APPEALS
         FILED IN
COURT OF CRIMINAL APPEALS                     kh    w                                        AUSTIN, TEXAS
                                                                           T/jWhsmitted 9/21/2015 3:07:06 PM
     September 21, 2015                                                        ccepted 9/21/2015 3:40:55 PM
                                                                                             ABEL ACOSTA
                                        NO. PD-1396-14
   ABEL ACOSTA, CLERK                                                                                CLERK


                                    JON THOMAS FORD,
                                                    Appellant


                                   THE STATE OF TEXAS,
                                                    Appellee

                          MOTION TO END POST-SUBMISSION FILINGS


      TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


              The State of Texas, Appellee, moves this Court to close post-submission

      filings in this case.

              Appellant's conviction for murder was affirmed by the Fourth Court of

      Appeals. Ford v. State, AAA S.W.3d 171 (Tex.App. -San Antonio 2014, pet.

      granted). Appellant's petition for discretionary review was granted by this Court

      on the issue of the admissibility of cell tower records held by a third party. On

      May 20, 2015, this Court heard oral argument on this issue, and the case was

      submitted to this Court. In the four months since that submission, this Court's

      website shows that Appellant's attorney has filed seven post-submission filings.

      All or most of these have been in the form of letters citing supposed new

      authorities and making new arguments. The State has responded twice.

              The Rules of Appellate Procedure hold that after the submission of briefs on

      discretionary review to this Court, "upon motion by a party" and granting of

      permission by this Court, a party may file additional briefs. T.R.A.P. 70.4. This
rule does not mention post-submission filings, for which there is apparently no

provision.

      Appellant's post-submission filings have not been accompanied by motions

for leave to file, yet they have been marked accepted and filed by this Court. The

State asks that this Court enforce its own rules and order Appellant to cease filing

any post-submission filings without prior permission by this Court. Appellant's

filings have called to the Court's attention opinions by other courts that have no

precedential effect on this Court and limited to no relevance. Some of them have

been presented in such a way that I feel compelled to respond, which is a waste of

my time and more importantly of the Court's time. Two of these filings have been

called to my attention by the parents of the victim in this case, who are monitoring

this Court's website. I received Appellant's filing ofAugust 11th on September 4th,
after I had already responded. The Court may note that the attachment to

Appellant's most recent filing, showing supposed service on me, does not include

dates for that service.


      Appellant was granted not only discretionary review but oral argument.

Appellant's attorney has had ample opportunities to present her case to this Court.

The State asks that this Court enforce its rules and order Appellant's attorney to

cease post-submission filings except by prior permission of the Court.

                                 Respectfully submitted,
                                       NICHOLAS "NICO" LaHOOD
                                       Criminal District Attorney
                                       Bexar County, Texas

                                           /s/ Jay Brandon
                                       JAY BRANDON
                                       Assistant Criminal District Attorney
                                       Bexar County, Texas
                                        101 West Nueva, 3rd Floor
                                       San Antonio, Texas 78204
                                       (210)335-2418
                                        State Bar No. 02880500
                                        iay.brandon@bexar.org

                                       Attorneys for the State


                            CERTIFICATE OF SERVICE


      I certify that a copy of the foregoing motion was sent by electronic mail and

first-class mail to Cynthia E. Orr, Attorney for Appellant, on the 21st day of

September, 2015.


                                               /s/ Jay Brandon
                                       JAY BRANDON